DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al. (US 6351399 and Takanashi hereinafter) in view of Kimura et al. (US 9628007 and Kimura hereinafter).
Regarding claim 1, Takanashi discloses an apparatus [fig. 5] comprising: a plurality of semiconductor switching elements [2U, 2V, 2W, fig. 5] constituting a multi-phase converter [5, three phase converter, fig. 5], and corresponding to respective phases; a plurality of parasitic inductances [Lu, Lv, Lw, fig. 5] connected to the respective plurality of semiconductor switching elements; a drive circuit [10U,10V,10W, fig. 5] connected to each of a plurality of connection points [connection points between Vs and emitter E of 2U/2V/2W, fig. 5 ] at which the plurality of semiconductor switching elements is connected to the respective parasitic inductances 
However, Kimura discloses [see fig. 12] wherein only plurality of diodes [Dp] is connected between a plurality of semiconductor switching elements [Sn] and output terminals [output terminal B] on a high potential [Lp] configured as a power converter [13] in a converter configuration for the multi-phase converter, such that the plurality of diodes constitutes an upper arm of the multi-phase converter. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Takanashi by incorporating the plurality of diodes constitutes an upper arm of the multi-phase converter as thought in Kimura in order to utilize well known power converter.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Kimura et al. further in view of Pfirsch et al. (US 2011/0018029 and Pfirsch hereinafter)
Regarding claim 2, Takanashi in view of Kimura discloses all the features with respect to claim 1 as indicated above. Takanashi in view of Kimura does not explicitly disclose wherein the drive circuit includes a pn junction that insulates the reference potentials of the plurality of semiconductor switching elements from one another.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Kimura et al. further in view of Zhuo et al. (US 2018/0205319 and Zhuo hereinafter)
Regarding claim 3, Takanashi in view of Kimura discloses all the features with respect to claim 1 as indicated above. Takanashi in view of Kimura does not explicitly disclose wherein the drive circuit includes a plurality of micro-transformers that insulate the reference potentials of the plurality of semiconductor switching elements from one another.
However, Zhuo discloses wherein a micro-transformer used as an isolator [para. 21]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Takanashi/Kimura to have micro-transformer in place of photocoupler [fig. 5], because such an obvious modification would have been the mere substitution of known art recognized alternative insulation devices routinely chosen as necessary by those of ordinary skill in the art as suggested by the exemplary teaching of Zhuo.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Kimura et al. further in view of Macheiner et al. (US 20120161128 and Macheiner hereinafter)

However, Macheiner discloses [fig. 2] a package covering [201] the semiconductor switching elements. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Takanashi/Kimura integrated on the package (die) as taught in Macheiner in order to improve semiconductor switching elements performance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takanashi in view of Kimura et al. further in view of ITO et al. (US 2019/0280637 and ITO hereinafter)
Regarding claim 5, Takanashi in view of Kimura discloses all the features with respect to claim 1 as indicated above. Takanashi in view of Kimura does not explicitly disclose the plurality of semiconductor switching elements includes wide bandgap semiconductors.
However, ITO discloses wherein wide bandgap semiconductors used as switching elements [51]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Takanashi/Kimura by incorporating wide bandgap semiconductors as taught in Ito in order to induced voltage increased in the device.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842